Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claims 1,3-7,9,10 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (US 6011602 A, cited by Applicant) in view of Fattal (WO 2017131807 A1, cited by Applicant)
Regarding claim 1, Miyashita teaches a light source (at least Fig.19) comprising: an optical emitter (22 , 210) configured to emit light as emitted light; and an emission control layer 311 comprising a first plurality of light-blocking elements (313) spaced apart from one another in a vertical direction at the output aperture and a second plurality of light-blocking elements 314 displaced from the output aperture and interleaved with the first plurality of light-blocking elements, wherein the emission control layer is configured to transmit a portion of the emitted light through gaps between light-blocking elements of the first plurality of light- blocking elements and the second plurality of light-blocking elements to provide output light having a bifurcated emission pattern in the vertical direction at the output aperture (Fig.1 and 19-21 and light beam examples for Fig.3 and 15 and description of light beams throughout the disclosure).
Miyashita does not teach an optical emitter configured to emit light toward an output aperture of the light source as emitted light.

Fattal teaches an optical emitter configured to emit light toward an output aperture (value 108 in Fig.3A and [0053]- [0055], [0075], [0078]) of the light source as emitted light.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use an aperture (valve in Fattal), in the device of Miyashita in order to modulate the light and achieve Multiview display.

Regarding claim 3, Miyashita in view of Fattal teaches the light source wherein the optical emitter comprises a reflector (411 in Fig.29 or 210a in Fig.15 in Miyashita) configured to reflect light toward the output aperture (in the combination structure of Miyashita and Fattal). 

Regarding claim 4, Miyashita in view of Fattal teaches the light source wherein the light-blocking element of one or both of the first plurality of light-blocking elements and the second plurality of light- blocking elements comprises a reflective material (313 and 314 in Miyashita).

Regarding claim 5, Miyashita in view of Fattal teaches the light source, wherein emission control layer further comprises layer of transparent material (311 in Miyashita) between the optical emitter and the output aperture, the transparent material layer having a plurality of grooves (Fig.19 in Miyashita) oriented in a horizontal direction in a surface of the transparent material layer adjacent to the output aperture, and wherein the light-blocking elements of the first plurality of light-blocking elements (313 in Miyashita) comprise a layer of light-blocking material disposed on transparent material layer surface between grooves of the groove plurality and the light-blocking elements of the second plurality of light-blocking elements comprise a layer of light-blocking material disposed on a bottom (313 in Fig.19 of Miyashita) of each of the grooves of the groove plurality.

Regarding claim 6, Miyashita in view of Fattal teaches the light source, wherein the light-blocking material comprises one of a reflective metal (- - and a reflective metal-polymer composite - -; see in Miyashita: (110) A reflection layer 313 which is formed of a thin aluminum film is provided on the light-output-side surface 314 and the top surfaces 312a of the projections 312. The reflection layer 313 covers also side surfaces 316 of the light guide 311 except the light input surface 315).

Regarding claim 7, Miyashita in view of Fattal teaches the light source, wherein a side wall of a groove of the groove plurality is perpendicular to the transparent material layer surface (grooves in Fig.19 of Miyashita).

Regarding claim 9, Miyashita in view of Fattal teaches the light source, wherein the bifurcated emission pattern comprises a first lobe having a positive angle in the vertical direction and a second lobe having a negative angle in the vertical direction (Fig.21, also see Fig.3 and 15).

Regarding claim 10, Miyashita in view of Fattal teaches the light source, the multiview backlight further comprising: a light guide configured to guide light, the light source being optically coupled to an input edge of the light guide to provide the output light having the bifurcated emission pattern as guided light within the light guide; and an array of multibeam elements (gratings in Fig.19 of Miyashita) spaced apart from one another along a length of the light guide, each multibeam element of the multibeam element array being configured to scatter out from the light guide a portion of the guided light as directional light beams having different principal angular directions corresponding to respective different view directions of a multiview display, wherein the bifurcated emission pattern comprises a first lobe having an angle toward a first guiding surface of the light guide and a second lobe having angle toward a second guiding surface of the light guide, the second guiding surface being opposite to the first guiding surface in the vertical direction (Fig.21 of Miyashita also see Fig. 3 and 15).

Regarding claim 18, Miyashita  teaches a method of light source operation, the method comprising: emitting light using an optical emitter and transmitting a portion of the emitted light through gaps between light-blocking elements (Fig.19 of Miyashita) of an emission control layer to provide output light at the output aperture, the output light having a bifurcated emission pattern (Fig.1 and 19-21 and light beam examples for Fig.3 and 15 and description of light beams throughout the disclosure), wherein the emission control layer comprises a first plurality of light-blocking elements (top and bottom 313) spaced apart from one another in a vertical direction at the output aperture and a second plurality of light-blocking elements displaced from the output aperture and interleaved with the first plurality of light-blocking elements, the gaps being between light-blocking elements of the first plurality and light-blocking elements of the second plurality.
Miyashita does not teach the emitted light being directed toward an output aperture of the light source.
Fattal teaches an optical emitter wherein the emitted light being directed toward an output aperture of the light source (value 108 in Fig.3A and [0053]- [0055], [0075], [0078]).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use an aperture (valve in Fattal), in the device of Miyashita in order to modulate the light and achieve Multiview display.

Regarding claim 19, Miyashita in view of Fattal teaches the method of light source operation, wherein the light- blocking elements comprise a reflective material, the method of light source operation further comprising reflecting another portion of the emitted light back towards the optical emitter to be recycled and redirected toward the emission control layer (from the structural teachings of the reflective elements 313 in Miyashita, wherein the same structure results in the same function as claimed).

Regarding claim 20, Miyashita  in view of Fattal teaches the  method of light source operation, wherein the emission control layer further comprises layer of transparent material between the optical emitter and the output aperture, the transparent material layer having a plurality of grooves oriented in a horizontal direction in a surface of the transparent material layer adjacent to the output aperture, and wherein the light-blocking elements of the first plurality of light- blocking elements comprise a layer of light-blocking material disposed on transparent material layer surface between grooves of the groove plurality and the light-blocking elements of the second plurality of light-blocking elements comprise a layer of light- blocking material disposed on a bottom of each of the grooves of the groove plurality (see rejection in claim 5 above).

Regarding claim 21, Miyashita  in view of Fattal teaches the method of light source operation,  further comprising: receiving the output light having the bifurcated emission pattern from the light source using a light guide, a first lobe of the bifurcated emission pattern being angled toward a first guiding surface of the light guide and a second lobe of the bifurcated emission pattern being angled toward a second guiding surface of the light guide; guiding the received output light within the light guide as guided light; and scattering out from the light guide a portion of the guided light as a plurality of directional light beams using a multibeam element, the directional light beams of the directional light beam plurality having directions corresponding to respective different view directions of a multiview display (from the structural features and the teachings of Miyashita in view of Fattal).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over
Miyashita (US 6011602 A, cited by Applicant) in view of Fattal (WO 2017131807 A1, cited by Applicant) and further in view of Jiang (US 20190049733 A1)
Regarding claim 2, Miyashita in view of Fattal teaches the light source, wherein the optical emitter is a light emitting diode ([0037] in Fattal), but does not teach an emission pattern of the emitted light having a Lambertian distribution.
However, it is well known in the art to use LED with Lambertian distributions as disclosed in Jiang (in [0037]: An LED subpixel 604 without a resonant cavity may have a Lambertian or near-Lambertian emission profile) and it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use an emitter with a lambertian pattern in order to achieve simplified grating design for Multiview displays.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over
Miyashita (US 6011602 A, cited by Applicant) in view of Fattal (WO 2017131807 A1, cited by Applicant) and further in view of Huang (CN 109459813 A )
Regarding claim 8, Miyashita in view of Fattal teaches the invention set forth in claim 1 above but is silent regarding the side wall of a groove of the groove plurality comprises a curved shape.
Huang teaches a grating shape wherein side wall of a groove of the groove plurality comprises a curved shape (Fig.9A to 11B; see in Huang: the two-dimensional grating is convex or sunken on surface of the parallel waveguide)  and it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use curved side surface for the gratings as disclosed in Huang in the device of Miyashita in view of Fattal  in order to achieve a continuous and complete image (see in Huang: finally has light outcoupling the whole grating working mechanism area, human eyes can observe the image of complete and continuous working mechanism area of the whole grating).

Claims 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aeita (WO 2017204840 A1) in view of Miyashita (US 6011602 A, cited by Applicant)    
Regarding claim 11, Aeita teaches a  multiview backlight ([0009]) comprising: a bifurcated emission pattern light source comprising an optical emitter 130 and an emission control layer ([0079]-[0080]) configured to convert light emitted by the optical emitter into output light having the bifurcated emission pattern (multibeam elements 120 in [0082] resulting in multiple beams; also see 202 in [0086] and Fig.8;[0038],[0061],[0067];[0072],[0073])   a light guide 110 configured to receive and guide the output light as guided light, and an array of multibeam elements 120 configured to scatter out a portion of the guided light as a plurality of directional light beams having different directions corresponding to respective different view directions of a multiview display (;[0038],[0061],[0067];[0072],[0073],[0086]).
Aeita explicitly teaches multibeam elements and also formation of multiple beams ([0061],[0067],[0072],[0073],[0083]-[0089]) in various directions spread over the axes, the multiple means in various directions are shown for example in Fig.3A,
 

    PNG
    media_image1.png
    473
    711
    media_image1.png
    Greyscale

however, it does not explicitly teach the bifurcated emission pattern of the output light comprising a first lobe angled toward a first guiding surface of the light guide and a second lobe angled toward a second guiding surface of the light guide.
Miyashita explicitly teaches left and right lobes (Fig.3 and 15) that can be formed from multibeam gratings, and  it would have been obvious to a person having ordinary skill in the art at the time the invention was made to achieve the first and second lobe from  the multi directional beams of Aeita in order to achieve different directions of various different views of the multiview display (Note: Miyashita is used  to demonstrate/illustrate lobes formation of left and right lobes from the teachings of multibeam/multidirectional beam generation using Aeita’s gratings).

Regarding claim 15, Aeita in view of Miyashita teaches a multiview backlight wherein the sizes of the multibeam element and the valves are design paramers such that a size of the multibeam element is between twenty-five percent and two hundred percent of a size of a light valve in an array of light valves of the multiview display ([0063] of Aieta).

Regarding claim 16, Aeita in view of Miyashita teaches a multiview backlight, wherein a multibeam element of the multibeam element array comprises one or more of a diffraction grating, a micro- reflective element, and a micro-refractive element optically connected to the light guide and configured to scatter out the portion of the guided light ([0023] of Aeita).

Regarding claim 17, Aeita in view of Miyashita teaches a multiview backlight, wherein the multiview display further comprising an array of light valves configured to modulate directional light beams of the directional light beam plurality, the modulated light beams representing a multiview image ([0061] in Aeita).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aeita (WO 2017204840 A1) in view of Miyashita (US 6011602 A, cited by Applicant) and further in view of Campbell (KR 20160034358 A)
Regarding claim 12, Aeita in view of Miyashita teaches for the light guide layer (fig.19 in Miyashita and first/top and second/bottom light blocking layers 313 and 313 on the light guide gratings in Fig.19 of Miyashita)  a first plurality of light-blocking elements spaced apart from one another in a vertical direction at an output aperture of the bifurcated emission pattern light source and a second plurality of light-blocking elements displaced from the output aperture (108 in Aeita) and interleaved with the first plurality of light-blocking elements, wherein the light guide layer is configured to transmit a portion of the light emitted by the optical emitter through gaps between light-blocking elements of the first plurality of light-blocking elements and the second plurality of light-blocking elements to provide the output light having the bifurcated emission pattern at the output aperture.

Aeita in view of Miyashita teaches the light guide layer with the light blocking layers as above, but does not explicitly teach the emission control layer with the light blocking layers and the associated features as claimed and wherein the vertical direction being perpendicular to one or both of the first and second guiding surfaces of the light guide.
However, it is well known technique of using gratings at the light incidence surface as well, as disclosed in Campbell (508 and 608 in fig. 5 and 6) , and it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use gratings with the similar configuration as the  light blocking layers on the gratings on the top surface of the waveguide, in the device of Aeita in view of Miyashita in order to achieve light propagation from the light incidence through the light guide by total reflection (see in Campbell: Examples of light propagation by the light guide plate according to the various embodiments described herein are illustrated by Figs. 2 (a) and 2 (b). 2 (a), the light emitter 204 includes a diffraction grating 208 (not shown) that allows light 214 to be transmitted into the light guide plate 202 at an angle that propagates light 214 in the light guide plate 202 by total internal reflection).

Regarding claim 13, Aeita in view of Miyashita and Campbell teaches the Multiview backlight, wherein emission control layer further comprises layer of transparent material between the optical emitter and the output aperture, the transparent material layer having a plurality of grooves oriented in a horizontal direction in a surface of the transparent material layer adjacent to the output aperture, and wherein the light-blocking elements of the first plurality of light-blocking elements comprise a layer of light-blocking material disposed on transparent material layer surface between grooves of the groove plurality and the light-blocking elements of the second plurality of light-blocking elements comprise a layer of light-blocking material disposed on a bottom of each of the grooves of the groove plurality (from the teachings of light guide and light blocking layers of Miyashita and from teachings of Campbell, wherein gratings are disposed at the light incidence surface in order to achieve the desire light propagation direction from the light incidence surface to the length of the light guide).

Regarding claim 14, Aeita in view of Miyashita and Campbell teaches the Multiview backlight, wherein a light-blocking element of one or both of the first plurality of light-blocking elements and the second plurality of light-blocking elements comprises a reflective material configured to reflect a portion of the emitted light away from the output aperture and toward the optical emitter, the reflected portion of the emitted light being recycled and redirected toward the emission control layer by the optical emitter (from the teachings of light guide and light blocking layers of Miyashita and from teachings of Campbell, wherein gratings are disposed at the light incidence surface in order to achieve the desire light propagation direction from the light incidence surface to the length of the light guide).
Other art
US 20210082886 A1 teaches: [0363] A relatively thin diffuser layer 40 can be sufficient for this purpose, since μ-LEDs, due to their properties and construction, come closer to a Lambertian radiation pattern than previous LED technologies. Materials that can be used for this purpose include Al.sub.2O.sub.3 or TiO.sub.2.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Iwarere Oluseye can be reached on (571) 270-5112.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875
Primary Examiner